Case: 21-60187     Document: 00515963889         Page: 1     Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 3, 2021
                                  No. 21-60187                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ance Payton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-105-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Ance Payton, federal prisoner # 20902-043, pleaded guilty to two
   counts of possession with intent to distribute a controlled substance, and he
   was sentenced to a total sentence of 79 months in prison. He now appeals
   the district court’s denial of his 18 U.S.C. § 3582(c)(1)(A) motion for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60187        Document: 00515963889         Page: 2   Date Filed: 08/03/2021




                                     No. 21-60187


   compassionate release due to the COVID-19 pandemic. Payton contends
   that his health conditions (hypertension and obesity) and his race (African
   American) create a risk of severe illness due to COVID-19 and constitute
   extraordinary and compelling reasons for compassionate release.
          As modified by the First Step Act of 2018, § 3582(c)(1)(A)(i) allows a
   district court to modify a defendant’s sentence if, after considering any
   relevant 18 U.S.C. § 3553(a) factors, it finds that “extraordinary and
   compelling reasons warrant such a reduction” and “a reduction is consistent
   with applicable policy statements issued by the Sentencing Commission.”
   § 3582(c)(1)(A)(i). We review the district court’s denial of such a motion for
   abuse of discretion, giving deference to the district court’s application of the
   § 3553(a) sentencing factors. United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020).
          In this case, the district court determined that even if Payton, who had
   served only one third of his sentence, had demonstrated extraordinary and
   compelling reasons for compassionate release, he was a danger to society and
   should not be released. The district court relied on Payton’s extensive
   criminal history, which included numerous convictions for drug offenses and
   armed drug offenses. When considering a motion for a reduction of sentence
   under § 3582(c), the district court “is in a superior position to find facts and
   judge their import under § 3553(a) in the individual case.” Chambliss, 948
   F.3d at 693 (internal quotation marks and citation omitted). Payton’s
   disagreement with how the district court balanced the § 3553(a) factors is
   insufficient to establish an abuse of discretion and is “not a sufficient ground
   for reversal.” Id. at 694.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2